872 F.2d 1028
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard REDFIELD, Plaintiff-Appellant,v.John WAGNER;  Brent Danielson;  Victor Reuble;  LaurenceGlover;  Jon Rose;  Bill Moyer;  Roy C. Howes;  DorrJohnson;  Elmer Linderman;  Betty Noteware;  Wendall Brooks;Timothy Joseph;  John Gradowski;  Oliver Hanson;  CarlRutske;  Emily Iverson;  Arlo Shaw, Defendants-Appellees.
No. 88-2279.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1989.

1
Before BOYCE F. MARTIN, Jr. and RYAN, Circuit Judges, and JOHN W. POTTER, District Judge*.

ORDER

2
This matter is before the court upon consideration of appellant's response to this court's order of January 6, 1989, directing him to show cause as to why the appeal should not be dismissed for lack of jurisdiction.  Appellee has filed a motion to dismiss the appeal for the same reason.


3
Review of the record indicates that the district court entered its final judgment dismissing appellant's civil rights action on October 27, 1988.  Appellant, however, did not file a notice of appeal until December 15, 1988.  Accordingly, the notice of appeal was 17 days late.


4
An appellant's failure to file a timely notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory, jurisdictional prerequisite which this court can neither waive nor extend.   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.Civ.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.  Furthermore, in his response to this court's order of January 6, 1989, appellant has not addressed the question of the untimeliness of the notice of appeal, but has only discussed the merits of his claim.


5
Accordingly, it is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 8, Rules of the Sixth Circuit.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation